

EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT is made and entered into effective as of March 9, 2020
(the “Effective Date”), by and among SmartFinancial, Inc., a Tennessee
corporation (“Company”), SmartBank, a banking corporation organized under the
laws of the State of Tennessee (“Bank”), and Ronald J. Gorczynski, a resident of
the State of North Carolina (“Executive”). Company, Bank, and Executive are
sometimes referred to herein collectively as the “Parties,” and each is
sometimes referred to herein individually as a “Party.”
R E C I T A L S
A.Executive is currently employed by Company and Bank as Executive Vice
President, Chief Financial Officer of Company and Bank.
B.The Parties desire to enter into this Agreement to set forth in writing the
terms and conditions of Executive’s employment with Company and Bank.
AGREEMENT
In consideration of the premises set forth above and the mutual agreements
hereinafter set forth, effective as of the Effective Date, the Parties hereby
agree as follows:
1.Definitions
. Whenever used in this Agreement, the following terms and their variant forms
shall have the meanings set forth below:
(a)“Affiliate” shall mean, with respect to any entity, any other entity that
controls, is controlled by, or is under common control with such entity. For
this purpose, “control” means ownership of more than 50% of the ordinary voting
power of the outstanding equity securities of an entity.
(b)“Agreement” shall mean this Employment Agreement together with any amendments
hereto made in the manner described in this Agreement.
(c)“Boards of Directors” shall mean, collectively, the board of directors of
Company and the board of directors of Bank and, where appropriate, any committee
or other designee thereof.
(d)“Business of Employer” shall mean any business conducted by Company or Bank
or any of their respective Affiliates, including the business of commercial,
retail, mortgage, and consumer banking.
(e)“Cause” shall mean, in the context of the termination of this Agreement by
Employer:
(i)a material breach of the terms of this Agreement by Executive not cured by
Executive within 15 business days after Executive’s receipt of Employer’s
written notice thereof, including without limitation failure by Executive to
perform Executive’s duties and responsibilities in the manner and to the extent
required under this Agreement;



--------------------------------------------------------------------------------



(ii)any act by Executive of fraud against, misappropriation from, or dishonesty
to Company or Bank or any Affiliate of Company or Bank;
(iii)the conviction of Executive of, or Executive’s plea of guilty or nolo
contendere to, a felony or any crime involving fraud or moral turpitude;
(iv)conduct by Executive that amounts to willful misconduct, gross neglect, or a
material failure to perform Executive’s duties and responsibilities hereunder,
including prolonged absences without the consent of the President and Chief
Executive Officer of Company; provided that the nature of such conduct shall be
set forth with reasonable particularity in a written notice to Executive who
shall have 15 business days following delivery of such notice to cure such
alleged conduct, provided that such conduct is, in the reasonable discretion of
the President and Chief Executive Officer of Company, susceptible to a cure;
(v)the exhibition by Executive of a standard of behavior within the scope of or
related to Executive’s employment that is in violation of any written policy,
board committee charter, or code of ethics or business conduct (or similar code)
of Company or Bank or any Affiliate of Company or Bank to which Executive is
subject; provided that the nature of such conduct shall be set forth with
reasonable particularity in a written notice to Executive who shall have 15
business days following delivery of such notice to cure such alleged conduct,
provided that such conduct is, in the reasonable discretion of the President and
Chief Executive Officer of Company, susceptible to a cure;
(vi)conduct or behavior by Executive, including without limitation conduct or
behavior that is unethical and/or involves moral turpitude, that, in the
reasonable opinion of the President and Chief Executive Officer of Company, has
harmed or could reasonably be expected to harm, in each case in any material
respect, the business or reputation of Company or Bank;
(vii)receipt of any form of written notice that any regulatory agency or
authority having jurisdiction over Company or Bank or any Affiliate of Company
or Bank has instituted any form of regulatory action against Executive; or
(viii)Executive’s removal from office and/or permanent prohibition from
participating in the conduct of Company’s or Bank’s affairs as a result of an
order issued under Section 8(e) or Section 8(g) of the Federal Deposit Insurance
Act (12 U.S.C. § 1818(e) and (g)).
(f)“Change in Control” shall mean:
(i)a change in the ownership of Company or Bank within the meaning of Treasury
Regulations § 1.409A-3(i)(5)(v);
(ii)a change in the effective control of Company within the meaning of Treasury
Regulations § 1.409A-3(i)(5)(vi)(A)(2); or
(iii)a change in the ownership of a substantial portion of Company’s or Bank’s
assets within the meaning of Treasury Regulations § 1.409A-3(i)(5)(vii),
substituting 80% for 40% under Treasury Regulations § 1.409A-3(i)(5)(vii)(A).
(g)“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.
2

--------------------------------------------------------------------------------



(h)“Competing Business” shall mean any person (other than an Affiliate of
Company or Bank) that is conducting any business that is the same or
substantially the same as the Business of Employer.
(i)“Confidential Information” shall mean all information not generally available
to and known by the public, whether spoken, printed, electronic, or in any other
form or medium, relating to the business, practices, policies, plans, prospects,
operations, results of operations, financial condition or results, strategies,
know-how, patents, trade secrets, inventions, intellectual property, records,
suppliers, vendors, customers, clients, products, services, employees,
independent contractors, personnel, systems, or internal controls of Company or
Bank or any Affiliate of Company or Bank, or of any other person that has
entrusted information to Company or Bank or any Affiliate of Company or Bank in
confidence, as well as any other information that is marked or otherwise
identified as confidential or proprietary or that would otherwise appear to a
reasonable person to be confidential or proprietary in the context and under the
circumstances in which the information is known or used. The term “Confidential
Information” shall include information developed by Executive in the course of
Executive’s employment by Employer as if Employer furnished such information to
Executive in the first instance. The term “Confidential Information” shall not
include information that, through no fault of Executive or person(s) acting in
concert with Executive or on Executive’s behalf, is generally available to and
known by the public at the time of disclosure to Executive or thereafter becomes
generally available to and known by the public.
(j)“Disability” shall mean the inability of Executive to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.
(k)“Employer” shall mean, collectively, Company and Bank.
(l)“Good Reason” shall mean, in the context of the termination of this Agreement
by Executive:
(i)a material diminution in Executive’s authority, duties, or responsibilities,
as compared to Executive’s authority, duties, and responsibilities as of the
Effective Date, which is not consented to by Executive in writing;
(ii)a material diminution in Executive’s Annual Base Salary which is not
consented to by Executive in writing;
(iii)a change in the location of Executive’s primary office such that Executive
is required to report regularly to an office located outside of a 75-mile radius
from the location of Executive’s primary office as of the Effective Date, which
change is not consented to by Executive in writing; or
(iv)a material breach of the terms of this Agreement by Employer.
(m)“IRS” shall mean the United States Internal Revenue Service.
(n)“Post-Termination Period” shall mean a period of 12 months (subject to
extension as set forth in Section 8(f)) following the effective date of the
termination of Executive’s employment.
3

--------------------------------------------------------------------------------



(o)“Restricted Area” shall mean (i) during the period of Executive’s employment,
a radius of 50 miles from each banking office (whether a main office, branch
office, or loan or deposit production office) maintained by Bank or any
Affiliate of Bank from time to time during such period of employment and (ii)
following the termination of Executive’s employment, a radius of 50 miles from
each banking office (whether a main office, branch office, or loan or deposit
production office) maintained by Bank or any Affiliate of Bank as of the date of
termination of Executive’s employment.
(p)“Separation from Service” shall have the meaning set forth in, and whether
Executive has experienced a Separation from Service shall be determined by
Employer in accordance with, Treasury Regulations § 1.409A-1(h).
2.Executive Duties
.
(a)Position(s); Reporting. Executive shall be employed as Executive Vice
President, Chief Financial Officer of Company and Bank and shall perform and
discharge faithfully the duties and responsibilities which may be assigned to
Executive from time to time in connection with the conduct of the business of
Employer. The duties and responsibilities of Executive shall be commensurate
with those of individuals holding similar positions at other banks and bank or
financial holding companies similarly organized and of comparable size and
complexity. Executive shall report directly to the President and Chief Executive
Officer of Company and Bank.
(b)Full-Time Status. In addition to the duties and responsibilities specifically
assigned to Executive pursuant to Section 2(a), Executive shall:
(i)subject to Section 2(c), during regular business hours, devote substantially
all of Executive’s time, energy, attention, and skill to the performance of the
duties and responsibilities of Executive’s employment (reasonable paid time off
and leaves of absence in accordance with policies and guidelines established
from time to time by Employer excepted) and faithfully and industriously perform
such duties and responsibilities;
(ii)diligently follow and implement all reasonable and lawful policies and
decisions communicated to Executive by the Boards of Directors or the President
and Chief Executive Officer of Company and Bank; and
(iii)timely prepare and forward to the Boards of Directors or the President and
Chief Executive Officer of Company and Bank, as applicable, all reports and
accountings as may be reasonably requested of Executive.
(c)Permitted Activities. Executive shall devote substantially all of Executive’s
business time, attention, and energies to the Business of Employer and shall not
during the Term be engaged (whether or not during normal business hours) in any
other significant business or professional activity, whether or not such
activity is pursued for gain, profit, or other pecuniary advantage, provided
that, as long as the following activities do not interfere with Executive’s
obligations to Employer, this Section 2(c) shall not be construed as preventing
Executive from:
(i)investing Executive’s personal assets in any manner which will not require
any services on the part of Executive in the operation or affairs of the subject
entity and in which Executive’s participation is solely that of an investor,
provided that such investment activity following the Effective
4

--------------------------------------------------------------------------------



Date shall not result in Executive owning beneficially at any time 2% or more of
the equity securities of any Competing Business; or
(ii)participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books, or teaching, so long as
any such activities do not interfere with the ability of Executive to
effectively discharge Executive’s duties and responsibilities hereunder,
provided that the board of directors of Company, the board of directors of Bank,
or the President and Chief Executive Officer of Company may direct Executive in
writing to resign from any such organization and/or cease any such activities in
the event the board of directors or President and Chief Executive Officer, as
appropriate, reasonably determines that continued membership in such
organization and/or activities of the type identified would not be in the best
interests of Company or Bank or any one or more of their Affiliates.
3.Term
. The initial term of this Agreement (the “Initial Term”) shall commence on and
as of the Effective Date and, unless this Agreement is sooner terminated in
accordance with its terms, shall end on the date which is the two-year
anniversary of the Effective Date. At the end of the Initial Term (and the end
of any one-year renewal term(s) herein provided for), this Agreement will
automatically renew for an additional, successive term of one year, unless
Employer or Executive gives the other Party written notice of such Party’s
election to terminate this Agreement as of the end of the Initial Term (or
then-current renewal term) at least 60 days prior to the end of the Initial Term
(or then-current renewal term). The Initial Term and any and all such renewal
terms are referred to together herein as the “Term.”
4.Compensation
. During the Term of this Agreement, Employer shall compensate Executive as
follows:
(a)Annual Base Salary. Executive shall be compensated at a base annual rate of
$257,500 per year (the “Annual Base Salary”). Executive’s Annual Base Salary
will be reviewed by the compensation committee of Company’s board of directors
at least annually, in accordance with the compensation committee’s charter and
any procedures adopted by the compensation committee, for adjustment based on an
evaluation of Executive’s performance. Executive’s Annual Base Salary shall be
payable in accordance with Employer’s normal payroll practices.
(b)Annual Cash Incentive Compensation.
(i)Executive shall be eligible to receive such annual cash incentive
compensation, if any, as may be determined by, and based on performance measures
established by, the board of directors of Company, or its designee (including
the compensation committee of the board of directors), consistent with the
strategic plan of Company, pursuant to any incentive compensation plan or
program that may be adopted from time to time by the board of directors of
Company (“Incentive Compensation”), including without limitation an annual cash
bonus (the “ACIP Bonus”) based upon the achievement of performance goals under
Employer’s Annual Cash Incentive Plan.
(ii)Any Incentive Compensation earned shall be payable in cash not later than
March 15th of the year following the year in which the Incentive Compensation is
earned in accordance with Employer’s normal practices for the payment of
short-term incentives. The payment of any Incentive Compensation shall be
subject to and conditioned on Executive being employed by Employer on December
31st of the year in which the Incentive Compensation is earned, Executive’s
employment with
5

--------------------------------------------------------------------------------



Employer having not been terminated by Employer for Cause prior to the payment
of such Incentive Compensation, and any approvals or non-objections required
from or by any regulatory authority having jurisdiction over Company or Bank,
and it is acknowledged by the Parties that it is possible that Executive may not
be eligible to receive any such Incentive Compensation if Company or Bank is
subject to restrictions imposed on Company or Bank by the Board of Governors of
the Federal Reserve System, the Federal Deposit Insurance Corporation, the
Tennessee Department of Financial Institutions, or any other regulatory
authority, or if Company or Bank is otherwise restricted from making payment of
such compensation under applicable law, rule, or regulation.
(c)Automobile Allowance. Executive shall receive an automobile allowance of $750
per month, which amount shall be subject to applicable withholdings. Executive
acknowledges that Employer makes no representation with respect to the
taxability or non-taxability of the benefits provided under this Section 4(c).
(d) Cellular Telephone. Employer will provide Executive with an Employer-owned
cellular telephone for use by Executive in the course of Executive’s employment.
Executive acknowledges that Employer makes no representation with respect to the
taxability or non-taxability of the benefits provided under this Section 4(d).
(e)Business Expenses. Subject to the reimbursement policies of Employer in
effect from time to time, and consistent with the annual budget approved for the
period during which an expense is incurred, Employer will reimburse Executive
for reasonable business expenses incurred by Executive in the performance of
Executive’s duties hereunder; provided, however, that, as a condition to any
such reimbursement, Executive shall submit verification of the nature and amount
of such expenses in accordance with said reimbursement policies. Executive
acknowledges that Employer makes no representation with respect to the
taxability or non-taxability of the benefits provided under this Section 4(e).
(f)Paid Time Off. Executive shall be entitled to paid time off in accordance
with the paid time off policies and guidelines established from time to time by
Employer for similarly situated executives of Employer.
(g)Other Benefits. In addition to the benefits specifically described in this
Agreement, Executive shall be entitled to such other benefits as may be
available from time to time to employees of Employer generally, including, by
way of example only, retirement plan and health, dental, life, and disability
insurance benefits. All such benefits shall be awarded and administered in
accordance with the written terms of any applicable benefit plan or, if no
written terms exist, Employer’s standard policies and practices relating to such
benefits.
(h)Reimbursement of Expenses; In-Kind Benefits. All expenses described in this
Agreement as eligible for reimbursement must be incurred by Executive during the
Term of this Agreement to be eligible for reimbursement. Any in-kind benefits
provided by Employer must be provided during the Term of this Agreement. The
amount of reimbursable expenses incurred, and the amount of any in-kind benefits
provided, in one taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits provided, in any other taxable year. Each
category of reimbursement shall be paid as soon as administratively practicable,
but in no event shall any such reimbursement be paid after the last day of the
calendar year following the calendar year in which the expense was incurred.
Neither rights to reimbursement, nor in-kind benefits, shall be subject to
liquidation or exchange for other benefits.
6

--------------------------------------------------------------------------------



(i)Claw Back of Compensation. Executive agrees to repay any compensation
previously paid or otherwise made available to Executive that is subject to
recovery under any applicable law, rule, or regulation (including any rule of
any exchange or service on or through which any securities of the Company are
listed or traded). Executive agrees to repay promptly any such compensation
identified by Company or Bank. If Executive fails to repay any such compensation
promptly, Executive agrees that the amount of such compensation may be deducted
from any and all other compensation owed to Executive under this Agreement or
otherwise. Executive acknowledges that Employer may take appropriate
disciplinary action (up to, and including, termination of Executive’s employment
for Cause) if Executive fails to repay any such compensation. The provisions of
this Section 4(i) shall be modified to the extent, and remain in effect for the
period, required by applicable law, rule, or regulation.
5.Termination of Employment
.
(a)Termination by Employer. During the Term, Executive’s employment may be
terminated by Employer:
(i)at any time for Cause, as determined by the President and Chief Executive
Officer of Company; provided that, before Executive’s employment may be
terminated by Employer for Cause pursuant to this Section 5(a)(i), the board of
directors of Company, by a vote of a majority of all members of the board of
directors of Company other than Executive (if Executive is a member of the board
of directors), must have adopted resolution(s) finding that such determination
by the President and Chief Executive Officer is reasonable and consistent with
the definition of “Cause” set forth in this Agreement; or
(ii)at any time without Cause (provided that Employer shall give Executive at
least 60 days prior written notice of its intent to terminate), in which event
Employer shall be required to (A) pay to Executive (or, in the event of
Executive’s death, Executive’s estate, heirs, or designated beneficiaries, as
the case may be) a severance benefit equal to one times Executive’s Annual Base
Salary as of the date of termination, said benefit to be payable in equal
installments over the course of the 12-month period beginning 60 days following
termination in accordance with Employer’s normal payroll practices, and (B) if
Executive timely and properly elects health continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), timely pay on
behalf of Executive the monthly (or other) COBRA premium for such coverage for
Executive and his dependents until the earliest of (x) the one-year anniversary
of the date of termination of Executive’s employment, (y) the date Executive is
no longer eligible to receive COBRA continuation coverage, and (z) the date on
which Executive becomes eligible to receive substantially similar coverage from
another employer (notice of which eligibility Executive shall promptly give to
Employer). Notwithstanding the foregoing, if payments under clause (B) of this
Section 5(a)(ii) would cause Employer to violate the nondiscrimination rules
applicable to non-grandfathered plans under the Affordable Care Act (the “ACA”),
or result in the imposition of penalties under the ACA and the related
regulations and guidance promulgated thereunder, the Parties agree to reform
clause (B) of this Section 5(a)(ii) in such manner as is necessary to comply
with the ACA while, to the extent reasonably practicable, preserving the benefit
provided for in clause (B) of this Section 5(a)(ii). Notwithstanding the
foregoing, Employer shall have no obligation to pay the severance benefit or the
monthly (or other) COBRA premiums contemplated by this Section 5(a)(ii) unless
within 45 days after the date of termination of Executive’s employment Executive
executes and delivers to Employer a separation agreement containing a full
release of claims and covenant not to sue in form and substance reasonably
satisfactory to Employer and Executive (the “Separation Agreement”)
7

--------------------------------------------------------------------------------



and the Separation Agreement becomes fully effective within 60 days after the
date of termination of Executive’s employment. Additionally, Employer shall have
no obligation to pay the severance benefit or the monthly (or other) COBRA
premiums contemplated by this Section 5(a)(ii), and the payment of the same by
Employer shall immediately cease, in the event of a breach by Executive of
Section 7 or Section 8.  
(b)Termination by Executive. During the Term, Executive’s employment may be
terminated by Executive:
(i)at any time for Good Reason, provided that (A) before terminating his
employment for Good Reason, (1) Executive shall give notice to Employer of the
existence of Good Reason for termination, which notice must be given by
Executive to Employer within 60 days of the initial existence of the
condition(s) giving rise to Good Reason for termination and shall state with
reasonable detail the condition(s) giving rise to Good Reason for termination
and (2) Employer shall have 30 days from the effective date of such notice to
remedy the condition(s) giving rise to Good Reason for termination and (B) such
termination must occur within 12 months of the initial existence of the
condition(s) giving rise to Good Reason for termination. In the event of the
termination of Executive’s employment for Good Reason, Employer shall be
required to (A) pay to Executive (or, in the event of Executive’s death,
Executive’s estate, heirs, or designated beneficiaries, as the case may be) a
severance benefit equal to (1) if termination is for Good Reason as defined in
Section 1(l)(i), Section 1(l)(iii), or Section 1(l)(iv), one times Executive’s
Annual Base Salary as of the date of termination, said benefit to be payable in
equal installments over the course of the 12-month period beginning 60 days
following termination in accordance with Employer’s normal payroll practices, or
(2) if termination is for Good Reason as defined in Section 1(l)(ii), one times
Executive’s Annual Base Salary immediately prior to the diminution in Annual
Base Salary giving rise to termination, said benefit to be payable in equal
installments over the course of the 12-month period beginning 60 days following
termination in accordance with Employer’s normal payroll practices, and (B) if
Executive timely and properly elects health continuation coverage under COBRA,
timely pay on behalf of Executive the monthly (or other) COBRA premium for such
coverage for Executive and his dependents until the earliest of (x) the one-year
anniversary of the date of termination of Executive’s employment, (y) the date
Executive is no longer eligible to receive COBRA continuation coverage, and (z)
the date on which Executive becomes eligible to receive substantially similar
coverage from another employer, notice of which eligibility Executive shall
promptly give to Employer (provided that, if Employer making payments under this
clause (B) would violate the nondiscrimination rules applicable to
non-grandfathered plans under the ACA, or result in the imposition of penalties
under the ACA and the related regulations and guidance promulgated thereunder,
the Parties agree to reform this clause (B) in such manner as is necessary to
comply with the ACA while, to the extent reasonably practicable, preserving the
benefit provided for in this clause (B)). Notwithstanding the foregoing,
Employer shall have no obligation to pay the severance benefit or the monthly
(or other) COBRA premiums contemplated by this Section 5(b)(i) unless within 45
days after the date of termination of Executive’s employment Executive executes
and delivers to Employer the Separation Agreement and the Separation Agreement
becomes fully effective within 60 days after the date of termination of
Executive’s employment. Additionally, Employer shall have no obligation to pay
the severance benefit or the monthly (or other) COBRA premiums contemplated by
this Section 5(b)(i), and the payment of the same by Employer shall immediately
cease, in the event of a breach by Executive of Section 7 or Section 8; or
(ii)at any time without Good Reason (provided that Executive shall give Employer
at least 60 days prior written notice of Executive’s intent to terminate).
8

--------------------------------------------------------------------------------



(c)Termination Upon Disability. During the Term, Executive’s employment may be
terminated by Employer upon the Disability of Executive (provided that Employer
shall give Executive at least 60 days prior written notice of its intent to
terminate). For the avoidance of doubt, termination for Disability under this
Section 5(c) shall not be considered termination without Cause.
(d)Termination Upon Death. Executive’s employment shall terminate automatically
upon the death of Executive. For the avoidance of doubt, termination of
Executive’s employment upon the death of Executive under this Section 5(d) shall
not be considered termination without Cause.
(e)Termination by Mutual Agreement. During the Term, Executive’s employment may
be terminated at any time by mutual written agreement of the Parties.
(f)Non-Renewal of Agreement. For the avoidance of doubt, the Parties expressly
acknowledge and agree that neither the election by a Party to not renew or
extend this Agreement pursuant to Section 3, nor the termination of Executive’s
employment at the end of the Initial Term or then-current renewal, as
applicable, of this Agreement in connection with any such election, shall give
rise to any severance or other payment or benefit to Executive under this
Agreement.
(g)Effect of Termination; Resignation. Upon the termination of Executive’s
employment, Employer shall have no further obligations to Executive or
Executive’s estate, heirs, beneficiaries, executors, administrators, or legal or
personal representatives under or with respect to this Agreement, except for the
payment of any amounts earned and owing under Sections 4(a) and 4(b) as of the
effective date of the termination of Executive’s employment and any payment(s)
required by Section 5(a)(ii), Section 5(b)(i), or Section 6 of this Agreement.
Further, upon the termination of Executive’s employment, (i) if Executive is a
member of the board of directors of Company or the board of directors of Bank,
or the board of directors of any Affiliate of Company or Bank, Executive shall,
at the request of Employer, resign from Executive’s position(s) on such boards,
and (ii) Executive shall, at the request of Employer, resign from any officer
position(s) held by Executive at any Affiliate of Company or Bank, in each case
with any and all such resignations to be effective not later than the date on
which Executive’s employment is terminated unless a later effective date is
agreed to by Employer.
6.Change in Control
.
i.If, within 18 months following a Change in Control, Employer (or any successor
of or to Employer) terminates Executive’s employment without Cause, Employer (or
its successor) shall be required to (i) pay to Executive (or, in the event of
Executive’s death, Executive’s estate, heirs, or designated beneficiaries, as
the case may be) a severance benefit in an amount equal to 2.0 times the sum of
(A) Executive’s Annual Base Salary as of the date of termination and (B) the
average of the two most recent ACIP Bonuses paid to Executive prior to the
Change in Control (the “ACIP Bonus Amount”), said benefit to be payable in one
lump sum payment within 60 days following the date of termination of Executive’s
employment, and (ii) if Executive timely and properly elects health continuation
coverage under COBRA, timely pay on behalf of Executive the monthly (or other)
COBRA premium for such coverage for Executive and his dependents until the
earliest of (x) the 18-month anniversary of the date of termination of
Executive’s employment, (y) the date Executive is no longer eligible to receive
COBRA continuation coverage, and (z) the date on which Executive becomes
eligible to receive substantially similar coverage from another employer (notice
of which eligibility Executive shall promptly give to Employer). Notwithstanding
the foregoing, if payments under clause (ii) of this Section 6(a) would cause
9

--------------------------------------------------------------------------------



Employer to violate the nondiscrimination rules applicable to non-grandfathered
plans under the ACA, or result in the imposition of penalties under the ACA and
the related regulations and guidance promulgated thereunder, the Parties agree
to reform clause (ii) of this Section 6(a) in such manner as is necessary to
comply with the ACA while, to the extent reasonably practicable, preserving the
benefit provided for in clause (ii) of this Section 6(a). Notwithstanding the
foregoing, Employer (or its successor) shall have no obligation to pay the
severance benefit or the monthly (or other) COBRA premiums contemplated by this
Section 6(a) unless within 45 days after the date of termination of Executive’s
employment Executive executes and delivers to Employer (or its successor) the
Separation Agreement and the Separation Agreement becomes fully effective within
60 days after the date of termination of Executive’s employment. Additionally,
Employer (or its successor) shall have no obligation to pay the severance
benefit or the monthly (or other) COBRA premiums contemplated by this
Section 6(a), and the payment of the same by Employer (or its successor) shall
immediately cease, in the event of a breach by Executive of Section 7 or
Section 8.
ii.If, within 18 months following a Change in Control, Executive terminates his
employment with Employer (or its successor) for Good Reason (provided that (x)
before terminating his employment for Good Reason, Executive shall give notice
to Employer (or its successor) of the existence of Good Reason for termination,
which notice must be given by Executive to Employer (or its successor) within 60
days of the initial existence of the condition(s) giving rise to Good Reason for
termination and shall state with reasonable detail the condition(s) giving rise
to Good Reason for termination, and Employer (or its successor) shall have 30
days from the effective date of such notice to remedy the condition(s) giving
rise to Good Reason for termination and (y) such termination must occur within
12 months of the initial existence of the condition(s) giving rise to Good
Reason for termination), Employer (or its successor) shall be required to (i)
pay to Executive (or, in the event of Executive’s death, Executive’s estate,
heirs, or designated beneficiaries, as the case may be) a severance benefit in
an amount equal to (A) if termination is for Good Reason as defined in
Section 1(l)(i), Section 1(l)(iii), or Section 1(l)(iv), 2.0 times the sum of
(1) Executive’s Annual Base Salary as of the date of termination and (2) the
ACIP Bonus Amount, said benefit to be payable in one lump sum payment within 60
days following the date of termination of Executive’s employment, or (B) if
termination is for Good Reason as defined in Section 1(l)(ii), 2.0 times the sum
of (1) Executive’s Annual Base Salary immediately prior to the diminution in
Annual Base Salary giving rise to termination and (2) the ACIP Bonus Amount,
said benefit to be payable in one lump sum payment within 60 days following the
date of termination of Executive’s employment, and (ii) if Executive timely and
properly elects health continuation coverage under COBRA, timely pay on behalf
of Executive the monthly (or other) COBRA premium for such coverage for
Executive and his dependents until the earliest of (x) the 18-month anniversary
of the date of termination of Executive’s employment, (y) the date Executive is
no longer eligible to receive COBRA continuation coverage, and (z) the date on
which Executive becomes eligible to receive substantially similar coverage from
another employer, notice of which eligibility Executive shall promptly give to
Employer (provided that, if Employer making payments under this clause (ii)
would violate the nondiscrimination rules applicable to non-grandfathered plans
under the ACA, or result in the imposition of penalties under the ACA and the
related regulations and guidance promulgated thereunder, the Parties agree to
reform this clause (ii) in such manner as is necessary to comply with the ACA
while, to the extent reasonably practicable, preserving the benefit provided for
in this clause (ii)). Notwithstanding the foregoing, Employer (or its successor)
shall have no obligation to pay the severance benefit or the monthly (or other)
COBRA premiums contemplated by this Section 6(b) unless within 45 days after the
date of termination of Executive’s employment Executive executes and delivers to
Employer (or its successor) the Separation Agreement and the Separation
Agreement becomes fully effective within 60 days after the date of termination
of Executive’s employment. Additionally, Employer (or its successor) shall have
no obligation to pay the severance benefit or the monthly (or other) COBRA
premiums
10

--------------------------------------------------------------------------------



contemplated by this Section 6(b), and the payment of the same by Employer (or
its successor) shall immediately cease, in the event of a breach by Executive of
Section 7 or Section 8.
iii.For the avoidance of doubt, if Executive becomes entitled to the benefits
provided for in this Section 6, Executive will not also be entitled to the
benefits provided for in Section 5(a)(ii) or Section 5(b)(i).
7.Confidential Information
.
iv.Executive understands and acknowledges that, during the course of Executive’s
employment with Employer, Executive has had and will have access to and has
learned and will learn of and about Confidential Information. Executive
acknowledges and agrees that all Confidential Information of Company or Bank or
their respective Affiliates that Executive accesses, receives, learns of, or
develops while Executive is employed by Employer, or that Executive has
previously accessed, received, learned of, or developed while employed by
Employer, shall be and will remain the sole and exclusive property of Company
and Bank and their respective Affiliates.
v.Executive understands and acknowledges that Company and Bank and their
respective Affiliates have invested, and continue to invest, substantial time,
money, and specialized knowledge into developing their resources, creating a
customer base, generating customer and potential customer lists, training their
employees, and improving their offerings in the field of banking and financial
services. Executive understands and acknowledges that, as a result of these
efforts, Company and Bank and their respective Affiliates have created and
continue to create and use Confidential Information, and that the Confidential
Information provides Company and Bank and their respective Affiliates with a
competitive advantage over others in the marketplace.
vi.Executive covenants and agrees (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, communicate,
or make available Confidential Information, or allow it to be disclosed,
communicated, or made available, in whole or in part, to any person (including
other employees of Company or Bank or their respective Affiliates) not having a
need to know and authority to know and use the Confidential Information in
connection with the business of Company or Bank or their respective Affiliates,
and, in any event, not to anyone outside of the direct employ of Company or Bank
or their respective Affiliates except as required in the performance of
Executive’s authorized employment duties to Employer or with the prior consent
of the President and Chief Executive Officer of Company in each instance (in
which case such disclosure shall be made only within the limits and to the
extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media,
or other resources containing any Confidential Information, or remove any such
documents, records, files, media, or other resources from the premises or
control of Company or Bank or any of their respective Affiliates, except as
required in the performance of Executive’s authorized employment duties to
Employer or with the prior consent of the President and Chief Executive Officer
of Company in each instance (in which case such access, use, copying, or removal
shall be only within the limits and to the extent of such duties or consent).
Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law, rule, or regulation or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, rule, regulation, or order. Executive
shall promptly provide written notice of any such order to the President and
Chief Executive Officer of Company.
11

--------------------------------------------------------------------------------



vii.Notwithstanding any other provision of this Agreement:
i.Executive will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that (A) is made (1)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney and (2) solely for the purpose of reporting or
investigating a suspected violation of law, or (B) is made in a complaint or
other document filed under seal in a lawsuit or other proceeding; and
ii.If Executive files a lawsuit for retaliation by Employer for reporting a
suspected violation of law, Executive may disclose trade secrets to Executive’s
attorney and use the trade secret information in the court proceeding if
Executive (A) files any document containing trade secrets under seal and (B)
does not disclose trade secrets, except pursuant to court order.
viii.Executive understands and acknowledges that Executive’s obligations under
this Agreement with regard to any particular Confidential Information shall
commence, or shall be deemed to have commenced, immediately upon Executive first
having access to such Confidential Information (whether before or after the
Effective Date) and shall continue during and after Executive’s employment by
Employer until such time as such Confidential Information has become public
knowledge other than as a result of Executive’s breach of this Agreement or a
breach by any person acting in concert with or at the direction of Executive or
acting on Executive’s behalf.
ix.At any time upon request by Employer, and in any event upon termination of
Executive’s employment with Employer, Executive will promptly deliver to
Employer all property of or belonging to Employer, including without limitation
all Confidential Information, then in Executive’s possession or control.
8.Non-Competition; Non-Solicitation; Non-Disparagement
9.
.
x.Non-Competition. Executive agrees that, during the period of Executive’s
employment by Employer hereunder and, in the event of the termination of
Executive’s employment during the Term by Executive without Good Reason or in
connection with an election by Executive to not renew (and thus terminate) this
Agreement pursuant to Section 3, for the duration of the Post-Termination
Period, Executive will not (except on behalf of or with the prior written
consent of Company or Bank) (i) within the Restricted Area, either directly or
indirectly, on Executive’s own behalf or in the service of or on behalf of
others, engage in any business, activity, enterprise, or venture competitive
with the Business of Employer; (ii) within the Restricted Area, either directly
or indirectly, perform for any Competing Business any services that are the same
as, or substantially the same as, the services Executive performs or performed
for Employer; (iii) within the Restricted Area, accept employment with or be
employed by any person engaged in any business, activity, enterprise, or venture
competitive with the Business of Employer; or (iv) work for or with, consult
for, or otherwise be affiliated with or be employed by any person or group of
persons proposing to establish a new bank or other financial institution within
the Restricted Area.
xi.Non-Solicitation of Customers. Executive agrees that, during the period of
Executive’s employment by Employer hereunder and, in the event of the
termination of Executive’s employment for any reason, for the duration of the
Post-Termination Period, Executive will not directly or indirectly
12

--------------------------------------------------------------------------------



(except on behalf of or with the prior written consent of Company or Bank), on
Executive’s own behalf or in the service of or on behalf of others, solicit,
divert, or appropriate, or attempt to solicit, divert, or appropriate, any
business from any customers of Company or Bank or any customers of any Affiliate
of Company or Bank, or any prospective customers actively sought by Company or
Bank or any Affiliate of Company or Bank with whom Executive has or had contact
during the last two years of Executive’s employment with Employer, for purposes
of selling, offering, or providing products or services that are competitive
with those sold, offered, or provided by Company or Bank or any Affiliate of
Company or Bank.
xii.Non-Solicitation of Employees. Executive agrees that, during the period of
Executive’s employment by Employer hereunder and, following the termination of
Executive’s employment for any reason, for the duration of the Post-Termination
Period, Executive will not directly or indirectly (except on behalf of or with
the prior written consent of Company or Bank), on Executive’s own behalf or in
the service of or on behalf of others, solicit, recruit, or hire away, or
attempt to solicit, recruit, or hire away, any employee of Company or Bank or
any Affiliate of Company or Bank with whom Executive had contact during the last
two years of Executive’s employment, regardless of whether such employee is a
full-time, part-time, or temporary employee of Company or Bank or an Affiliate
of Company or Bank or such employee’s employment is pursuant to a written
agreement, for a determined period, or at will.
xiii.Non-Disparagement. Executive agrees that, both during the period of
Executive’s employment by Employer hereunder and following the termination of
Executive’s employment, Executive will not make any disparaging statements or
remarks (written or oral) about Company or Bank or any Affiliate of Company or
Bank or any of their respective officers, directors, employees, shareholders,
agents, or representatives. Employer agrees that, following the termination of
Executive’s employment, Employer will instruct its directors and senior
executive officers to refrain from making any disparaging statements or remarks
(written or oral) about Executive.
xiv.Modification. The Parties agree that the provisions of this Agreement
represent a reasonable balancing of their respective interests and have
attempted to limit the restrictions imposed on Executive to those necessary to
protect Employer from inevitable disclosure of Confidential Information and
unfair competition. The Parties agree that, if the scope or enforceability of
this Agreement is in any way disputed at any time and an arbitrator, court, or
other trier of fact determines that the scope of the restrictions contained in
this Agreement is overbroad, then such arbitrator, court, or other trier of fact
may modify the scope of the restrictions contained in this Agreement.
xv.Tolling. Executive agrees that, in the event Executive breaches this
Section 8, the Post-Termination Period shall be tolled during, and therefore
extended by, the period of such breach.
xvi.Remedies. Executive agrees that the covenants contained in Section 7 and
Section 8 of this Agreement are of the essence of this Agreement; that each of
such covenants is reasonable and necessary to protect the business, interests,
and properties of Company and Bank and their respective Affiliates; and that
irreparable loss and damage will be suffered by Employer should Executive breach
any of such covenants. Therefore, Executive agrees and consents that, in
addition to all other remedies provided by or available at law or in equity,
Employer shall be entitled to a temporary restraining order and temporary and
permanent injunctions to prevent a breach or contemplated or threatened breach
of any of the covenants contained in Section 7 or Section 8 of this Agreement
and that, in such event, Employer shall not be required to post a bond. Employer
and Executive agree that all remedies available to Employer shall be cumulative.
13

--------------------------------------------------------------------------------



1.Severability
. The Parties agree that each of the provisions included in this Agreement is
separate, distinct, and severable from the other provisions of this Agreement
and that the invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. Further, if any provision of this Agreement is ruled invalid or
unenforceable by a court of competent jurisdiction because of a conflict between
the provision and any applicable law, rule, regulation, or public policy, the
provision shall be redrawn to make the provision consistent with, and valid and
enforceable under, such law, rule, regulation, or public policy.
2.No Set-Off by Executive
. The existence of any claim, demand, action, or cause of action by Executive
against Company or Bank or any Affiliate of Company or Bank, whether predicated
upon this Agreement or otherwise, shall not constitute a defense to the
enforcement by Employer of any of its rights under this Agreement.
3.Notices
. All notices, requests, waivers, and other communications required or permitted
hereunder shall be in writing and shall be either personally delivered; sent by
national overnight courier service, postage prepaid, next-business-day delivery
guaranteed; or mailed by first class United States Mail, postage prepaid return
receipt requested, to the recipient at the address below indicated: 
        If to Company or Bank: If to Executive:


        SmartFinancial, Inc. Ronald J. Gorczynski  
        SmartBank  Post Office Box 965
        5401 Kingston Pike, Suite 600 Blowing Rock, North Carolina 28605
        Knoxville, Tennessee 37919
        Attention: President/CEO 


or to such other address or to the attention of such other person as the
recipient Party shall have specified by prior written notice to the sending
Party. All such notices, requests, waivers, and other communications shall be
deemed to have been effectively given: (a) when personally delivered to the
Party to be notified; (b) two business days after deposit with a national
overnight courier service, postage prepaid, addressed to the Party to be
notified as set forth above with next-business-day delivery guaranteed; or (c)
four business days after deposit in the United States Mail, first class, postage
prepaid with return receipt requested, at any time other than during a general
discontinuance of postal service due to strike, lockout, or otherwise (in which
case such notice, request, waiver, or other communication shall be effectively
given upon receipt), and addressed to the Party to be notified as set forth
above.


4.Assignment
. Each of Company and Bank may assign this Agreement and its rights hereunder,
and may delegate is duties and obligations under this Agreement, in each case
without notice to or the consent of Executive, in connection with the
consummation of a Change in Control. This Agreement is a personal contract, and
neither this Agreement nor the rights, interest, duties, or obligations of
Executive hereunder may be assigned or delegated by Executive. Subject to the
preceding provisions of this Section 12, this
14

--------------------------------------------------------------------------------



Agreement shall be binding upon and shall inure to the benefit of the Parties
and their respective successors and permitted assigns.
5.Waiver
. A waiver by a Party of any provision of this Agreement or of any breach of
this Agreement by any other Party shall not be effective unless in a writing
signed by the Party granting such waiver, and no waiver shall operate or be
construed as a waiver of the same or any other provision or breach on any other
occasion.
6.Mediation
. Except with respect to Section 7 and Section 8, in the event of any dispute
arising out of or relating to this Agreement or a breach hereof, which dispute
cannot be settled through direct discussions among the Parties, the Parties
agree to first endeavor to settle the dispute in an amicable manner by
non-binding, confidential mediation in Knoxville, Knox County, Tennessee before
resorting to any other process for resolving the dispute.
7.Applicable Law and Choice of Forum
. This Agreement shall be governed by and construed and enforced under and in
accordance with the laws of the State of Tennessee, without regard to or the
application of principles of conflicts of laws. The Parties agree that any
litigation, suit, action, or proceeding arising out of or related to this
Agreement shall be instituted exclusively in the United States District Court
for the Eastern District of Tennessee, Knoxville Division, or the courts of the
State of Tennessee sitting in Knoxville, Knox County, Tennessee, and each Party
irrevocably submits to the exclusive jurisdiction of and venue in such courts
and waives any objection it might otherwise have to the jurisdiction of or venue
in such courts.
8.Interpretation
. Words used herein importing any gender include all genders. Words used herein
importing the singular shall include the plural and vice versa. When used
herein, the terms “herein,” “hereunder,” “hereby,” “hereto,” and “hereof,” and
any similar terms, refer to this Agreement. When used herein, the term “person”
shall include an individual, a corporation, a limited liability company, a
partnership, an association, a trust, and any other entity or organization,
whether or not incorporated. Any captions, titles, or headings preceding the
text of any section or subsection of this Agreement are solely for convenience
of reference and shall not constitute part of this Agreement or affect its
meaning, construction, or effect.
9.Entire Agreement
; No Duplication of Benefits.
(a) This Agreement embodies the entire and final, integrated agreement of the
Parties on the subject matter stated in this Agreement and supersedes all prior
understandings and agreements (oral and written) of the Parties relating to the
subject matter of this Agreement. No amendment or supplement to or modification
of this Agreement shall be valid or binding upon any Party unless made in
writing and signed by all Parties.
15

--------------------------------------------------------------------------------



(b) Any severance payments or benefits received by Executive pursuant to this
Agreement shall be in lieu of any payments or benefits pursuant any general
severance policy or other severance plan maintained by Company or Bank for the
benefit of its employees generally.
10.Counterparts
. This Agreement may be executed in counterparts, each of which shall be deemed
an original but all of which together shall constitute one and the same
agreement. A signed copy of this Agreement delivered by facsimile, e-mail, or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original manually signed copy of this Agreement.
11.Rights of Third Parties
. Nothing herein expressed is intended to or shall be construed to confer upon
or give to any person, other than the Parties hereto and their respective
successors and permitted assigns, any rights or remedies under or by reason of
this Agreement.
12.Legal Fees
. In the event of any claim, action, suit, or proceeding arising out of or in
any way relating to this Agreement, the prevailing Party or Parties shall be
entitled to recover from the non-prevailing Party or Parties all reasonable
fees, expenses, and disbursements, including without limitation reasonable
attorneys’ fees and court costs, incurred by such prevailing Party or Parties in
connection with such claim, action, suit, or proceeding, in addition to any
other relief to which such prevailing Party or Parties may be entitled at law or
in equity.
13.Survival
. The rights and obligations of the Parties under Sections 4(i), 5(a)(ii),
5(b)(i), 5(g), 6, 7, 8, 10, 14, 15, 20, 21, 23, 24, 25, and 26 shall survive the
expiration and/or termination of this Agreement and the termination of
Executive’s employment hereunder for the periods expressly designated in such
sections or, if no such period is designated, for the maximum period permissible
under applicable law.
14.Representations Regarding Restrictive Covenants
and Other Agreements. Executive represents and warrants to Employer that (a) the
execution, delivery, and performance of this Agreement by Executive do not and
will not conflict with, breach, violate, or cause a default under any contract,
agreement, instrument, order, judgment, or decree to which Executive is a party
or by which Executive is bound and (b) Executive is not, and will not become, a
party to or bound by (i) any employment, non-competition, non-solicitation, or
confidentiality agreement with any other person or (ii) any other agreement
which would prohibit or impair Executive from providing or performing for
Employer the services contemplated by this Agreement.
15.Code Section 409A
. Notwithstanding anything in this Agreement to the contrary, the following
provisions shall apply to all benefits and payments provided under this
Agreement by Employer to Executive:
(a) The payment (or commencement of a series of payments) hereunder of any
non-qualified deferred compensation (within the meaning of Section 409A of the
Code) upon a termination of
16

--------------------------------------------------------------------------------



employment shall be delayed until such time as Executive has also undergone a
Separation from Service, at which time such non-qualified deferred compensation
(calculated as of the date of Executive’s termination of employment hereunder)
shall be paid (or commence to be paid) to Executive as set forth in this
Agreement as if Executive had undergone such termination of employment (under
the same circumstances) on the date of Executive’s ultimate Separation from
Service.
(b) If Executive is a specified employee (as determined by Employer in
accordance with Section 409A of the Code and Treasury Regulations
§ 1.409A-3(i)(2)) as of Executive’s Separation from Service with Employer, and
if any payment, benefit, or entitlement provided for in this Agreement or
otherwise both (i) constitutes non-qualified deferred compensation (within the
meaning of Section 409A of the Code) and (ii) cannot be paid or provided in a
manner otherwise provided herein without subjecting Executive to additional tax
or interest (or both) under Section 409A of the Code, then any such payment,
benefit, or entitlement that is payable during the first six months following
the Separation from Service shall be paid or provided to Executive in a lump sum
cash payment to be made on the earlier of (x) Executive’s death and (y) the
first business day of the seventh month immediately following Executive’s
Separation from Service.
(c) Any payment or benefit paid or provided under this Agreement due to a
Separation from Service that is exempt from Section 409A of the Code pursuant to
Treasury Regulations § 1.409A-1(b)(9)(v) will be paid or provided to Executive
only to the extent that expenses are not incurred or the benefits are not
provided beyond the last day of Executive’s second taxable year following
Executive’s taxable year in which the Separation from Service occurs, provided
that Employer reimburses such expenses no later than the last day of the third
taxable year following Executive’s taxable year in which Executive’s Separation
from Service occurs.
(d) It is the Parties’ intent that the payments, benefits, and entitlements to
which Executive could become entitled in connection with Executive’s employment
under this Agreement be exempt from or comply with Section 409A of the Code and
the regulations and other guidance promulgated thereunder, and, accordingly,
this Agreement will be interpreted to be consistent with such intent. For
purposes of the limitations on non-qualified deferred compensation under Section
409A of the Code, each payment of compensation under this Agreement shall be
treated as a separate payment of compensation for purposes of applying the
exclusion under Section 409A of the Code for short-term deferral amounts, the
separation pay exception, or any other exception or exclusion under Section 409A
of the Code.
(e) While the payments and benefits provided for hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall Company or Bank or their
respective Affiliates be liable for any additional tax, interest, or penalties
that may be imposed on Executive as a result of Section 409A of the Code or any
damages for failing to comply with Section 409A of the Code (other than for
withholding obligations or other obligations applicable to employers, if any,
under Section 409A of the Code).
(f)  No deferred compensation payments provided for under this Agreement shall
be accelerated to Executive, except as permitted by Treasury Regulations
§ 1.409A-3(j)(4).
(g) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Section 409A of the Code be subject to offset by
any other amount unless permitted by Section 409A of the Code.
17

--------------------------------------------------------------------------------



16.Tax Matters
.
xvii.Withholding of Taxes. Employer may deduct and withhold from any amounts
payable under this Agreement all federal, state, local, or other taxes Employer
is required to deduct or withhold pursuant to applicable law, rule, regulation,
or ruling.
xviii.Excise Tax.
a.In the event that any payments or benefits provided or to be provided by
Company or Bank or their respective Affiliates to Executive or for Executive’s
benefit pursuant to the terms of this Agreement or otherwise (“Covered
Payments”) constitute “parachute payments” within the meaning of Section 280G of
the Code (or any successor provision thereto) and would, but for this
Section 24(b), be subject to the excise tax imposed by Section 4999 of the Code
(or any successor provision thereto) or any similar tax imposed by state or
local law or any interest or penalties with respect to such taxes (collectively,
the “Excise Tax”), then prior to making the Covered Payments the Parties will,
to the extent practicable and reasonable, take such action and execute such
documents as may be necessary to ensure that none of the Covered Payments will
constitute “parachute payments” within the meaning of Section 280G of the Code
(or any successor provision thereto), and in the event (but only in the event)
it is not practicable and reasonable to take such action and execute such
documents or it is not reasonably possible to ensure that none of the Covered
Payments will constitute “parachute payments” within the meaning of Section 280G
of the Code (or any successor provision thereto), then a calculation shall be
made comparing (A) the Net Benefit (as defined below) to Executive of the
Covered Payments after payment of the Excise Tax to (B) the Net Benefit to
Executive if the Covered Payments are reduced to the minimum extent necessary to
avoid being subject to the Excise Tax. Only if the amount calculated under
clause (A) above is less than the amount calculated under clause (B) above will
the Covered Payments be reduced to the minimum extent necessary to ensure that
no portion of the Covered Payments is subject to the Excise Tax. The term “Net
Benefit” shall mean the present value of the Covered Payments net of all
federal, state, local, foreign income, employment, and excise taxes. Any
reduction made pursuant to this Section 24(b) shall be made in a manner
determined by Employer that is consistent with the requirements of Section 409A
of the Code.
b.All determinations and calculations required under this Section 24(b),
including any determination of whether any payments or benefits constitute
“parachute payments,” shall be made by Employer in good faith and shall be final
and binding on Employer and Executive for all purposes. For purposes of making
the determinations and calculations required by this Section 24(b), Employer may
rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code and may engage and in
good faith rely on the advice and counsel of legal, accounting, and other
professional advisors. Executive shall furnish Employer with such information
and documents as Employer may reasonably request in order for Employer to make
its determinations and calculations under this Section 24(b).
17.Regulatory Restrictions
. The Parties expressly acknowledge and agree that (a) any and all payments
contemplated by this Agreement are subject to and conditioned upon their
compliance with 12 U.S.C. § 1828(k) and 12 C.F.R. Part 359, as such laws and
regulations may be amended from time to time, and (b) the obligations of the
Parties under this Agreement are generally subject to such conditions,
restrictions, and limitations
18

--------------------------------------------------------------------------------



as may be imposed from time to time by applicable state and/or federal banking
laws, rules, and regulations.
18.Right to Contact. Executive acknowledges and agrees that Employer shall have
the right to contact any new or potential employer of Executive (or other
business) and apprise such person of Executive’s responsibilities and
obligations owed under this Agreement.


(Signature Page Follows)

19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement
effective as of the date first written above.
COMPANY:     SMARTFINANCIAL, INC.




        By: /s/ William Y. Carroll, Jr.   
         William Y. Carroll, Jr.
  President and Chief Executive Officer




BANK:      SMARTBANK




        By: /s/ William Y. Carroll, Jr.  
         William Y. Carroll, Jr.
  President and Chief Executive Officer




EXECUTIVE:


        /s/ Ronald J. Gorczynski  
        Ronald J. Gorczynski
















































(Signature Page to Gorczynski Employment Agreement)

--------------------------------------------------------------------------------



21